

117 HR 273 IH: Prevention of Escapement of Genetically Altered Salmon in the United States Act
U.S. House of Representatives
2021-01-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 273IN THE HOUSE OF REPRESENTATIVESJanuary 11, 2021Mr. Young (for himself and Ms. Bonamici) introduced the following bill; which was referred to the Committee on Natural ResourcesA BILLTo prevent the escapement of genetically altered salmon in the United States, and for other purposes.1.Short titleThis Act may be cited as the Prevention of Escapement of Genetically Altered Salmon in the United States Act.2.Prohibition on sale of genetically altered salmon(a)ProhibitionIt shall be unlawful for a person—(1)to ship, transport, offer for sale, sell, or purchase a covered fish, or a product containing covered fish, in interstate or foreign commerce;(2)to have custody, control, or possession of, with the intent to ship, transport, offer for sale, sell, or purchase a covered fish, or a product containing covered fish, in interstate commerce;(3)to engage in net-pen aquaculture of covered fish;(4)to release a covered fish into a natural environment; or(5)to have custody, control, or possession of a covered fish with the intent to release it into a natural environment.(b)ExceptionSubsection (a) shall not apply to a fish, fish part, or product—(1)under confined use, or intended for confined use, for scientific research;(2)collected for the purpose of enforcing this Act; or(3)if the Under Secretary of Commerce for Oceans and Atmosphere, in consultation with the Director of the United States Fish and Wildlife Service and any other Federal, State, or tribal entity the Under Secretary considers appropriate, reviews any application requesting an action by a department or agency of the Federal Government to permit an act prohibited under subsection (a), including any environmental assessment prepared as part of that application, and—(A)prepares a finding of no significant impact in accordance with the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.); or(B)finds the application to be consistent with an environmental impact statement prepared by the Under Secretary in accordance with section 102(2)(C) of the National Environmental Policy Act of 1969 (42 U.S.C. 4332) that includes—(i)an environmental risk analysis that assesses the potential direct and indirect impacts from escapement of covered fish on wild and cultured fish stocks and environments that may be exposed to such covered fish;(ii)a failure mode and effects analysis that quantitatively assesses the best- and worst-case probabilities of failure of each applicable confinement technique;(iii)an assessment of the costs of control or eradication of escaped covered fish; and(iv)an assessment of the potential economic damage in terms of loss of production or sales to relevant wild and cultured fish stocks and environments from the escapement of covered fish.(c)Environmental impact considerations(1)NoticeEach agency, department, or other unit of the Federal Government shall promptly notify the Under Secretary of Commerce for Oceans and Atmosphere when an action involving covered fish, or a product containing covered fish is first identified by such unit.(2)Ensuring complianceThe Under Secretary of Commerce for Oceans and Atmosphere, in cooperation with each Federal, State, or tribal entity that the Under Secretary considers appropriate, may monitor any mitigation measures proposed under subsection (b)(3) to ensure implementation and compliance therewith.(3)Provisions as complementaryThe provisions of this Act are in addition to, and shall not affect the operation of, other Federal, State, or local laws regulating a covered fish, or a product containing covered fish.(d)Rules and regulationsThe Secretary shall prescribe such rules and regulations as the Secretary considers necessary to carry out the provisions of this Act.3.Enforcement and penalties(a)EnforcementThe Secretary of Commerce may enforce section 2 in the same manner, by the same means, and with the same jurisdiction, powers, and duties provided under sections 308, 309, 310, and 311 of the Magnuson-Stevens Fishery Conservation and Management Act (16 U.S.C. 1858, 1859, 1860, and 1861).(b)PenaltiesA person who violates section 2 shall be subject to the penalties, and entitled to the privileges and immunities, under sections 308, 309, 310, and 311 of the Magnuson-Stevens Fishery Conservation and Management Act (16 U.S.C. 1858, 1859, 1860, and 1861).4.Report on risks to wild fish stocksNot later than 180 days after the date of enactment of this Act, the Under Secretary of Commerce for Oceans and Atmosphere shall transmit to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Natural Resources of the House of Representatives the report under section 1007 of the Food and Drug Administration Amendments Act of 2007 (21 U.S.C. 2106).5.DefinitionsIn this Act:(1)Confined useThe term confined use means any operation, undertaken within a secured, land-based facility, that involves a covered fish controlled by specific measures that effectively prevent the covered fish from having contact with and impact on the external environment, including biological and physical confinement measures.(2)Covered fishThe term covered fish means any finfish, live or dead, including the gametes, fertilized eggs, offspring, and descendants thereof, that is modified or produced through the application of recombinant deoxyribonucleic acid (DNA) technologies, using DNA from an organism’s own genome or that of another species, that overcome natural physiological reproductive barriers and that are not techniques used in traditional breeding and selection.(3)Finding of no significant impactThe term finding of no significant impact has the meaning given the term in section 1508.13 of title 40, Code of Federal Regulations.(4)ProductThe term product means an item manufactured or produced for sale or use as food.